DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–2, 6 and 8–9 are rejected under 35 U.S.C. 103 as obvious over Condie, US 2013/0186010 A1 (“Condie”) in view of Livingstone et al., US 6,454,834 (“Livingstone”) in view of Poulsen, US 2019/0247779 A1 (“Poulsen”). 
Claims 3–4 are rejected under 35 U.S.C. 103 as obvious over Condie in view of Livingstone, Poulsen and Westwood et al., US 2010/0266818 (“Westwood”). 
Claim 5 is rejected under 35 U.S.C. 103 as obvious over Condie in view of Livingstone, Poulsen and Rotter, US 2004/0067732 (“Rotter”).
Claim 10 is rejected under 35 U.S.C. 103 as obvious over Dunnavant, US 2012/0167600 A1 (“Dunnavant”) in view of Livingstone. 
Claims 24 and 26–28 are rejected under 35 U.S.C. 103 as obvious over Dunnavant in view of Livingstone and Poulsen. 
Claim 25 is rejected under 35 U.S.C. 103 as obvious over Dunnavant in view of Livingstone Poulsen, and Cho et al., US 2007/0220856 A1 (“Cho”). 
Claims 29 is rejected under 35 U.S.C. 103 as obvious over Dunnavant in view of Livingstone, and Westwood. 
Regarding Claim 1:
The limitation of “fine filter” and “coarse mesh” is not defined in the disclosure. However, the disclosure teaches “debris (e.g., dust and pollen) having a size that is less than about 1 mm (± 10%) is designated herein as fine debris, while certain debris (e.g., seed pods, grass clippings) having a size that is greater than about 1 mm (± 10%) is designated herein as coarse debris.” Spec. dated Feb. 2, 2019 (“Spec.”) p. 4. It is thus understood that the fine filter is used to filter “fine debris” and coarse filter is used to filter “coarse debris.” 
The limitation of “the lower level facilitates accumulation of fine debris captured from the airflow entering the air intake of the HVAC unit” is interpreted as the lower level of the fine filter captures fine debris from the air flow entering the air intake of the HVAC unit. 
The limitation of “fine filtration material woven through the plurality of supports rods” is interpreted as a structure where a plurality of rods inserting at the pleats peaks and valleys as shown in applicant’s disclosure. Drawing dated Feb. 27, 2019 (“Drawing”) Fig. 8. 
Condie discloses a heating, ventilation, and/or air conditioning (HVAC) unit (i.e., expandable shelter HVAC system 102), Condie Fig. 2, [0016], comprising:
a cabinet (i.e., the cabinet forming shelter 102) configured to contain a heat exchanger (i.e. environment control unit 104) therein, wherein the cabinet of 102 comprises an outdoor air intake (i.e., inlet vent 114) configured to receive an airflow drawn into the cabinet of shelf 102 from an outdoor environment (i.e., ambient outside air) and directed across the heat exchanger 104; Id. at Figs. 2–3, [0016]–[0017], and
a filter assembly (i.e., air filter for air inlet vent 114) of the outdoor air intake 114, Id. at Fig. 3, [0029], wherein the filter assembly of 114 defines at least a portion of an outer boundary of the cabinet and is exposed to the outdoor environment (i.e., as inlet vent 114 is disposed at the exterior 302), wherein the filter assembly of 114 is configured to filter the airflow directed through the outdoor air intake 114, Id. at Fig. 3, [0029]. 

    PNG
    media_image1.png
    501
    591
    media_image1.png
    Greyscale

Condie does not disclose that the filter assembly of outdoor air intake 114 comprises a first layer of a first coarse mesh, a second layer of a second coarse mesh or a fine filter disposed between the first layer and the second layer. Condie also does not disclose that the fine filter includes an upper level and a lower level with respect to the airflow, and wherein the lower level facilitates accumulation of fine debris captured from the airflow entering the air intake of the HVAC unit. Condie does not disclose that the fine filter comprises a filter support comprising a plurality of support rods; and a fine filtration material woven through the plurality of support rods and supported by the filter support.
In the analogous art of filter assembly for HVAC filters, Livingstone discloses a filter assembly (i.e., ACF filter assembly 2) configured to filter an airflow entering an air intake of a heating, ventilation, and/or air conditioning (HVAC) unit. Livingstone Fig. 2, col. 6. ll. 24–28 and col. 3, ll. 6–9. The filter assembly comprises a fine filter (i.e., pleated ACF fabric sheet 8) Id. at Fig. 2, Col. 6, ll. 24–27. Filter 8 is designed to filter/adsorb air-borne pollutants in the air, which means air-borne pollutants will be captured on the upper and lower level filter 8. Id. at Fig. 2, col. 1, ll. 8–11. Additionally, air filter 8 is a fine filter because it filters air-borne pollutants such as dust and pollen i.e., “fine debris.”  Spec. p. 4. Livingstone also discloses that the fine filter 8 includes an upper level (i.e., upstream pleat peak) and lower level (i.e., downstream pleat valley) with respect to the air flow. Id. at Fig. 2, col. 6, ll. 29–31. The lower level of fine filter 8 would facilitates accumulation of fine debris from the air flow because when the airflow passing through the fine filter 8, debris would accumulate in the pleat valley. 
 Additionally, Livingstone discloses that the fine filter 8 comprises a filter support (i.e., upper and lower frames 4) comprising a plurality of support rods (i.e., pleating bars 14). Id. at Fig. 2, col. 6, ll. 24–28. A fine filtration material of the fine filter 8 is woven through the plurality of support rods 14 because those pleating bars are located at the pleat tips and pleat valleys, which is similar to the structure shown in applicant’s disclosure. Drawing Fig. 8. The pleating bars provides support to the ACF sheet material because they are used to maintain the accordion shape of the ACF sheet 8. It would have been obvious to substitute Condie’s filter assembly with Livingstone’s filter assembly 2 as simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 

    PNG
    media_image2.png
    535
    640
    media_image2.png
    Greyscale

However, Livingstone does not explicitly disclose a first layer of a first coarse mesh and a second layer of a second coarse mesh. Livingstone further does not disclose that the fine filter 8 is disposed between the first layer and the second layer. 
In the analogous art of air filters, Poulsen discloses an air filter apparatus 10 that comprises a pleated fine filter 40 with a first coarse mesh (i.e., scrim layers 60) and a second coarse mesh (scrim layers 60). Poulsen Fig. 5, [0040]. It would have been obvious to include the scrim layers 60 of Poulsen on both sides of Livingstone’s fine filter 8 as such structure is recognized in the air filtration art to be suitable for air filters. 

    PNG
    media_image3.png
    835
    570
    media_image3.png
    Greyscale

Regarding Claim 2:
Modified Condie discloses that the fine filter 8 comprises a plurality of triangular valleys arranged in an accordion-like manner. Livingstone Fig. 2. Col. 5, ll. 45–50. 
Regarding Claim 3: 
Modified Condie does not disclose that the lower level of its fine filter 8 comprises a plurality of undulating valleys.  or a plurality of trapezoidal valleys. 
In the analogous art of air filter materials, Westwood discloses an air filter media comprises a plurality of undulating valleys. Westwood Fig. 12(d), [0031].  It would have been obvious to modify Livingstone’s fine filter 8 to look like Westwood’s air filter of Fig. 12(d) because this shape is recognized in the air filtration art as being suitable for air filter pleated media. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
Regarding Claim 4:
Modified Condie does not disclose that the lower level of its fine filter 8 comprises a plurality of trapezoidal valleys. 
In the analogous art of air filter materials, Westwood discloses an air filter media comprising a plurality of trapezoidal valleys. Id. at Fig. 12(f), [0031]. It would have been obvious to modify Livingstone’s fine filter 8 to look like Westwood’s air filter of Fig. 12(f) because this shape is recognized in the air filtration art as being suitable for air filter pleated media. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
Regarding Claim 5:
Modified Condie does not disclose that the lower level of its fine filter 8 comprises a plurality of rounded, concave or convex extensions. 
In the analogous art of air filter materials, Rotter discloses a vent material 40 acting as a filter to prevent ingress by bugs or debris. Rotter Fig. 5, [0023]. It would have been obvious to modify Livingstone’s fine filter 8 to look like Rotter’s vent material 40 because this filter shape is recognized in the air filtration art as being suitable for air filter media. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B).
Regarding Claim 6: 
As discussed in claim 1, modified Condie discloses that the second scrim layer 60 is positioned to receive the air flow after the airflow passes through the fine filter as it is downstream of fine filter 8. Poulsen Fig. 5, [0040].
Regarding Claim 8: 
Modified Condie discloses that the filter support 14 located at the pleat valley defines at least a portion of the lower level of the fine filter because the pleating bars 14 supports the pleated structure (i.e. define pleat peaks and valleys) of fine filter 8. Livingstone Fig. 2, col. 5, ll. 58–col. 6, ll. 3.    
Regarding Claim 9: describes the HVAC unit of claim 1. The fine filtration material is a replaceable fine filtration material. The fine filter is configured to be removably disposed between the first layer and the second layer.
Modified Condie does not explicitly disclose that its fine filter 8 includes a replaceable fine filtration material or that the fine filter is configured to be removably disposed between the first layer and the second layer. However, Livingstone’s Fig. 2 shows a disassembled fine filter 8 with a plurality of supporting rods 14, it would have been obvious for one of ordinary skill in the art to disassemble Livingstone’s air filter and replace the fine filtration material when needed. 
Regarding Claim 10: 
The limitation of “the lower level facilitates accumulation of fine debris captured from the airflow entering the air intake of the HVAC unit” is interpreted as the lower level of the fine filter captures fine debris from the air flow entering the air intake of the HVAC unit. 
Dunnavant discloses a rooftop unit of a heating, ventilation, and/or air conditioning (HVAC) system (i.e., recirculation air cooling unit—RACU 510, which could be put on rooftop), Dunnavant Fig. 4, [0071] and [0080], comprising:
a cabinet (i.e., the case forming unit 510) comprising an outdoor air intake configured to direct an airflow from an outdoor environment into the cabinet (i.e., outdoor scavenger air—OS/A inlet opening 520) and an exhaust outlet (i.e., supply outlet 512) configured to discharge the airflow from the cabinet of unit 510; Id. at Fig. 4, [0075];
a heat exchanger (i.e., refrigeration condensing section 525) disposed within the cabinet of unit 510, wherein the heat exchanger 525 is configured to place the airflow in a heat exchange relationship with a refrigerant directed through the heat exchanger (i.e., it would have been obvious for a refrigeration condensing section to contain refrigerant to cool air); Id. at Fig. 4, [0072],
a fan (i.e., fan 543) positioned downstream of the outdoor air intake 520 relative to a direction of the airflow through the cabinet of unit 510, wherein the fan 543 is configured to draw the airflow into the cabinet of unit 510 via the outdoor air intake 520 and discharge the airflow from the cabinet via the exhaust outlet 510; Id. and
a filter configured to filter the airflow directed through the outdoor air intake and into the cabinet (i.e., pre-filter 529 configured to filter airflow directed through the outdoor air intake 520 and into the cabinet of unit 510), wherein the filter 529 defines at least a portion of an outer boundary of the cabinet 510 and is exposed to the outdoor environment. Id. 
the filter 529 includes an upper level (i.e., upstream of filter 529) and a lower level (i.e., downstream of filter 529) with respect to the direction of the airflow. Id.

    PNG
    media_image4.png
    543
    560
    media_image4.png
    Greyscale

Dunnavant does not disclose that the lower level comprises a plurality of valleys extending in the direction of the airflow, and the plurality of valleys facilitates accumulation of fine debris captured by the fine filter from the airflow entering the cabinet via the outdoor air intake.
In the analogous art of filter assembly for HVAC filters, Livingstone discloses a filter assembly (i.e., ACF filter assembly 2) configured to filter an airflow entering an air intake of a heating, ventilation, and/or air conditioning (HVAC) unit. Livingstone Fig. 2, col. 6. ll. 24–28 and col. 3, ll. 6–9. The filter assembly comprises a filter (i.e., pleated ACF fabric sheet 8) with a plurality of valleys extending in the direction of airflow. Id. at Fig. 2, Col. 6, ll. 24–27. Filter 8 is designed to filter/adsorb air-borne pollutants in the air, which means air-borne pollutants will be captured on the upper and lower level filter 8. Id. at Fig. 2, col. 1, ll. 8–11. Additionally, air filter 8 is a fine filter because it filters air-borne pollutants such as dust and pollen i.e., “fine debris.”  Spec. p. 4. Livingstone also discloses that the fine filter 8 includes an upper level (i.e., upstream pleat peak) and lower level (i.e., downstream pleat valley) with respect to the air flow. Id. at Fig. 2, col. 6, ll. 29–31. The lower level of filter 8 would facilitates accumulation of fine debris from the air flow because when the airflow passing through the fine filter 8, debris would accumulate in the pleat valley. It would have been obvious to substitute Dunnavant’s filter assembly 529 with Livingstone’s filter assembly 2 as simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B).

    PNG
    media_image2.png
    535
    640
    media_image2.png
    Greyscale

Regarding Claim 24: 
Modified Dunnavant discloses that the rooftop unit 510 of claim 10, comprising a filter assembly having the filter 529, wherein the filter assembly is disposed along the outer boundary of the cabinet (i.e., as shown in Fig. 4, filter 529 is located along the outer boundary of the cabinet 510), Id. at Fig. 4, [0072]–[0073].  
Additionally, as modified in claim 10, Dunnavant rooftop unit 510 comprises Livingstone’s filter assembly 2 having the filter 8 as discussed in claim 10. Modified Vogel also disclose that the filter 8 comprises a filter support (i.e., upper and lower frames 4) comprising a plurality of support rods (i.e., pleating bars 14) configured to support a fine filtration material of the filter (i.e., the pleating bars provides support to the ACF sheet material as they are used to maintain the accordion shape of the ACF sheet 8). Livingstone Fig. 2, col. 6, ll. 24–28. It is also noted here that air filter 8 is a fine filter because it filters air-borne pollutants such as dust and pollen i.e., “fine debris.”  Spec. p. 4. The fine filtration material is configured to be removably loaded onto the plurality of support rods of the filter support as Livingstone shows a disassembled fine filter 8 with a plurality of supporting rods 14. Livingstone Fig. 2. It would have been obvious for one of ordinary skill in the art to disassemble Livingstone’s air filter and replace the fine filtration material when needed. 
Modified Dunnavant does not disclose that the filter assembly 2 comprises a first coarse filter plate comprising a first plurality of openings. Modified Vogel does not disclose that the filter assembly also comprises a second coarse filter plate comprising a second plurality of openings. Modified Vogel does not disclose that the filter 8 is disposed between the first coarse filter plate and the second coarse filter plate. 
In the analogous art of air filters, Poulsen discloses an air filter assembly 10 that comprises a pleated fine filter 40 with a first coarse filter plate (i.e., scrim layers 60) comprising a first plurality of openings (i.e., perforations on top layer 60). Poulsen Fig. 5, [0038]. Poulsen also discloses that the filter assembly 10 comprises a second coarse filter plate (i.e., scrim layer 60) comprising a second plurality of openings (i.e., perforations on bottom layer 60). Id.  Poulsen also discloses that the filter 8 is disposed between the first coarse filter plate and the second coarse filter plate 60. Id. It would have been obvious to include the scrim layers 60 of Poulsen on both sides of Livingstone’s fine filter 8 as such structure is recognized in the air filtration art to be suitable for air filters. 

    PNG
    media_image3.png
    835
    570
    media_image3.png
    Greyscale


Regarding Claim 25: 
Modified Dunnavant does not disclose that the first coarse filter plate, the second coarse filter plate or a combination thereof, includes extensions that correspond to the lower level of the filter. However, Poulsen discloses that its scrim layer 60 may be a variety of constructions, materials, quantities, shapes, and sizes. 
Additionally, in the analogous art of air filters, Cho discloses a filter (i.e., metal fiber mat 1’) disposed between a first coarse filter plate 2 and a second coarse filter plate 2’. Cho Fig. 1, [0050]. Cho also discloses an alternative embodiment where the first and second filter plate 2 and 2’ comprises extensions (i.e., pleat tips and valleys) corresponds to the lower level (i.e., downstream) of the filter 10. Cho Fig. 9, [0081]. It would have been obvious to further modify Poulsen’s scrim to look like support 2 and 2’ in Cho’s Fig. 9 because such configuration is known in the air filtration art as being suitable for supporting and reinforcing fine filter materials. 
Regarding Claim 26:
Modified Dunnavant discloses that the plurality of support rods 14 is configured to define the lower level (downstream pleats and valleys) of the filter 8. Livingstone Fig. 2, col. 5, ll. 58–col. 6, ll. 3.    
Regarding Claim 27:
Modified Dunnavant discloses that the first coarse filter plate 60 of Poulsen is made of expanded metal. Poulsen Fig. 5, [0038]. Modified Dunnavant also discloses the fine filter 8 of Livingstone is made of fiber (i.e., activated carbon fiber). Livingstone Fig. 2, Abstract. 
Regarding Claim 28:
Poulsen discloses a disassembled filter assembly with the first and second coarse filter 60 and a plated filter 40 in between. Poulsen Fig. 5. It would have been obvious for one of ordinary skill in the art to disassemble Livingstone’s air filter with Poulsen’s first and second coarse filter 60 as modified in claim 24 when needed. 
Regarding Claim 29:
Modified Vogel does not disclose that the plurality of valleys of filter 8 comprises a plurality of undulating valleys. 
Modified Dunnavant does not disclose that the lower level of its fine filter 8 comprises a plurality of undulating valleys or a plurality of trapezoidal valleys. 
In the analogous art of air filter materials, Westwood discloses an air filter media comprises a plurality of undulating valleys. Westwood Fig. 12(d), [0031].  Westwood also discloses an air filter media comprising a plurality of trapezoidal valleys. Id. at Fig. 12(f), [0031]. It would have been obvious to modify Livingstone’s fine filter 8 to look like Westwood’s air filter of Figs. 12(d) or 12(f) because both shapes are recognized in the air filtration art as being suitable for air filter pleated media. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B).
Response to Arguments
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the current 35 U.S.C. 112(b) rejection as the applicant has amended claim 10 to overcome the current rejection. 
Claim Rejections - 35 USC § 103
The applicant amends independent claims 1 and 10 to recite a further limitation of that the “the filter assembly defines at least a portion of an outer boundary of the cabinet and is exposed to the outdoor environment.” The applicant then argues that the amended independent claims are patentably distinguishable over the cited reference. Applicant Rem. dated Mar. 21, 2022 (“Applicant Rem.”) ps. 8–9. 
In response to applicant’s amendment, the examiner relies on Condie and Dunnavant to reject claims 1 and 10. It is noted here that while Dunnavant would read on claim 1 as well, Condie is cited to give the applicant an idea of how broad their claims are. Details are provided above. 
 The applicant also argues that the dependent claims of 3–5 and 24–29 are patentably distinguish over the cited prior art as they depend from amended claims 1 and 10. Applicant Rem. ps. 9–10. 
The argument is moot as the current rejection is based on Condie and Dunnavant.  
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776